 

ROBINSON
BRADSHAW

 

 

 

RVinroot@robinsonbradshaw.com
July 13, 2020 704.377.8328 : Direct Phone
704.373.3928 : Direct Fax

Hon. Max O. Cogburn, Jr.

U. S. District Court Judge

c/o U.S. District Court (W.D.NC.)
Charles R. Jonas Federal Building
401 W. Trade St.

Charlotte, N. C. 28202

Dear Judge Cogburn:

| hope that all is well with you and your family in this difficult and unprecedented time.

| write on behalf of my friend, Robin Hayes, who is to appear before Your Honor in the
near future. He has not requested that | do so; rather | write on my own initiative. And | will be
brief and to the point.

| met Robin when we opposed one another for the Republican nomination for Governor
in 1996 — in which race he prevailed, and | lost. We contested long and hard, and endured
much stress, as did our families and friends. Throughout that process Robin at all times
conducted himself with honor and dignity, and as a gentleman — as he has continued to do in all
of my encounters with him throughout the years since that time.

| believe Robin to be kind, thoughtful and generous — to friend and foe alike — and | like
and respect him very much for those reasons. He and his wife Barbara have raised good
children who also reflect these same virtues. My hope is that Your Honor will take these good
qualities into consideration when you render your judgment concerning him in the near future.

lf you have any questions of me in this matter, please don’t hesitate to contact me.

vo _
a
uu -Vinroot
RAV/jsm

ROBINSON, BRADSHAW & HINSON, P.A. : robinsonbradshaw.com
Charlotte Office : 101 N. Tryon St., Ste. 1900, Charlotte, NC 28246 : 704.377.2536

Case 5:19-cr-00022-MOC-DSC Document 238 Filed 07/14/20 Page 1of1
